Case 9:16-cv-80700-BB Document 149 Entered on FLSD Docket 07/18/2019 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 16-80700-CV-BLOOM


  DANIEL A. TROYA,
              Movant

  v.

  UNITED STATES OF AMERICA,
                   Respondent
  _________________________________/


                       ORDER ADMINISTRATIVELY CLOSING CASE

         THIS CAUSE is before the Court upon a sua sponte review of the record. The Movant is

  in the custody of the United States Bureau of Prisons after having been sentenced to death for the

  October 13, 2006, murders of two young children: Luis Damian Escobedo (three years old) and

  Luis Julian Escobedo (four years old). (Verdict, Case No. 06-CR-80171 (Hurley, J), ECF No.

  [796]). The Movant was also sentenced to life imprisonment for the murder of the children’s

  parents, Jose Luis Escobedo and his wife Yessica Escobedo. The Movant’s convictions and

  sentences were affirmed on direct appeal. United States v. Troya, 733 F.3d 1125 (11th Cir. 2013).

  The United States Supreme Court has denied a writ of certiorari. Sanchez v. United States, 135

  S.Ct. 2048 (2015).

         On August 7, 2018, the Movant advised the Court that he was currently pursuing

  litigation “in the United States District Court for the District of Columbia to enforce Mr. Troya’s

  right to obtain documents related to his prosecution. See Kowal v. United States Department of

  Justice & United States Drug Enforcement Administration, 1:18-cv-938.” (“FOIA litigation”)
Case 9:16-cv-80700-BB Document 149 Entered on FLSD Docket 07/18/2019 Page 2 of 2

                                                              CASE NO. 16-80700-CV-BLOOM


  ECF No. [141] at 6. He requested that the Court “extend these § 2255 proceedings, pending the

  outcome of his FOIA lawsuit. Once the FOIA lawsuits are completed this Court [can] set a new

  date for submitting an amended § 2255 motion.” Id. at 23. The Court found good cause to

  extend deadlines. ECF No. [142] at 2. Further, the Court required the Movant to “provide a

  status report every sixty (60) days to this Court of his proceedings in the United States District

  Court for the District of Columbia.” Id.

         Eleven months have passed since the Court’s initial order extending the deadline to

  amend his § 2255 motion. According to his most recent status report, the Movant continues his

  FOIA litigation in the District Court for the District of Columbia. See ECF No. [148].

         IT IS ORDERED AND ADJUDGED that

     1. The deadline to file an amended § 2255 motion remains extended. At the conclusion of

         the Movant’s participation in the FOIA litigation, the Movant shall immediately notify

         the Court.

     2. The case is STAYED pending resolution of the FOIA litigation in the District Court of

         the District of Columbia. In the interim, the Movant shall continue to provide the Court

         with a status report every sixty (60) days.

     3. The Clerk is directed to ADMINISTRATIVELY CLOSE this case for statistical

         purposes. This case may be reopened upon the motion of either party.

         DONE AND ORDERED in Chambers at Miami, Florida, on July 18, 2019.




                                                       ________________________________
                                                       BETH BLOOM
                                                       UNITED STATES DISTRICT JUDGE
  cc: counsel of record
